NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
REGINA T. BABICE,                    :
                                     :
            Plaintiff,               :
                                     :
      v.                             :        Civil Action No. 16-06254-BRM
                                     :
COMMISSIONER OF SOCIAL               :
SECURITY,                            :               OPINION
                                     :
            Defendant.               :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Regina T. Babice’s (“Babice”) appeal from the final decision of the

Commissioner of Social Security (“Commissioner”), 1 denying her application for disability

insurance benefits. Having reviewed the administrative record and the submissions filed in

connection with the appeal pursuant to Local Civil Rule 9.1 and having declined to hold oral

argument pursuant to Federal Civil Rule 78(b), for the reasons set forth below and for good cause

shown, the matter is REMANDED for further proceedings.

I.     BACKGROUND

       On April 8, 2013, Babice filed a Title II application for a period of disability and disability

insurance benefits, alleging disability since January 16, 2012. (Tr. 221, 246, 259.) The claim was

denied on June 10, 2013, and denied upon reconsideration on January 6, 2014. (Tr. 155-59, 171-




1
 Upon the Appeals Council’s Order denying Babice’s request for a review of the Administrative
Law Judge’s (“ALJ”) decision, the ALJ’s decision became the final decision of the Commissioner.
(Tr. 7.)
75.) Begina filed a written request for hearing on January 23, 2014. Babice and her husband

Nicholas Babice appeared and testified at the hearing held on December 17, 2015. (Tr. 46-47.) At

the hearing, Babice’s attorney requested an additional fourteen days to submit additional medical

records. (Tr. 116.) Post-hearing medical records were received and reviewed. (Tr. 11-12.)

       On February 11, 2016, the ALJ issued an unfavorable decision. (Tr. 23.) The decision

provides, in relevant part:

               FINDINGS OF FACT AND CONCLUSIONS OF LAW

               After careful consideration of the entire record, I make the following
               findings:

               1.     The claimant meets the insured status requirements of
               the Social Security Act through March 31, 2017.

               2.     The claimant has not engaged in substantial gainful
               activity since January 16, 2012, the alleged onset date (20
               CFR 404.1571 et seq.).

               3.     The claimant has the following severe impairments:
               degenerative disc disease of the cervical and lumbar spine,
               status post arthroscopy for labral tear of the right hip, and
               dysfunction/osteoarthritis of the bilateral knees, hips,
               shoulder and pelvis (20 CFR 404.1520(c)).

               The documented medical evidence of record consists of clinical
               and diagnostic findings which when considered in the
               aggregate, support a conclusion that the above impairments
               cause significant limitation on the claimant’s ability to perform
               work activities during the period being adjudicated (Exhibits 1 F,
               2F, 3F, 4F, 5F, 6F, 7F, 8F, 9F, 10F, 11F, 12F, 13F, 14F, 15F, 16F,
               17F, 18F, 19F, 20F, 21F, 22F, 23F, 24F, 25F, 26F, 27F, 28F, 29F,
               30F, 31F, 32F, 33F, 34F, 35F, 36F, 37F, 38F, 39F, 40F, 41F, 42F,
               43F, 44F, 45F and 46F).

               The claimant’s medically determinable mental impairments of
               depression and anxiety, considered singly and in combination, do
               not cause more than minimal limitation in the claimant’s ability to
               perform basic mental work activities and are therefore nonsevere.

               In making this finding, I have considered the four broad functional



                                                 2
areas set out in the disability regulations for evaluating mental
disorders and in section 12.00C of the Listing of impairments (20
CFR, Part 404, Subpart P, Appendix 1). These four broad
functional areas are known as the “paragraph B” criteria.

The first functional area is activities of daily living. In this area,
the claimant has mild limitation. She was traveling with her
husband for three years. She can prepare simple meals. She is able
to do laundry and light cleaning (Exhibit 1lE).

The next functional area is social functioning. In this area, the
claimant has no limitation. She did not appear to have any
difficulty traveling amongst others. She also reported that she
found physical therapy treatment centers in different states. She is
able to shop in stores and by phone for food and clothes. She talks
on the phone or texts with family and friends. She gets along very
well with authority figures (Exhibit 1lE).

The third functional area is concentration, persistence or pace. In
this area, the claimant has no limitation. She said that she spends
the day watching television and reading. She is able to pay bills,
handle a savings account, count change and use a checkbook. She
can pay attention as long as she needs to. She follows written and
spoken instructions very well (Exhibit 1lE).

The fourth functional area is episodes of decompensation. In this
area, the claimant has experienced no episodes of decompensation
which have been of extended duration.

The claimant failed to even mention any mental complaints at the
hearing. She seems to have been treated with only medication by
her primary care physician with no problems. Because the
claimant’s medically determinable mental impairments cause no
more than “mild” limitation in any of the first three functional
areas and “no” episodes of decompensation which have been of
extended duration in the fourth area, they are nonsevere (20 CFR
404.1520a(d)(l)).

The limitations identified in the “paragraph B” criteria are not a
residual functional capacity assessment but are used to rate the
severity of mental impairments at steps 2 and 3 of the sequential
evaluation process. The mental residual functional capacity
assessment used at steps 4 and 5 of the sequential evaluation process
requires a more detailed assessment by itemizing various functions
contained in the broad categories found in paragraph B of the adult
mental disorders listings in 12.00 of the Listing of Impairments



                                  3
(SSR 96-8p). Therefore, the following residual functional capacity
assessment reflects the degree of limitation I have found in the
“paragraph B” mental function analysis.

John Conneran, Ph.D., a State agency medical consultant,
completed a Psychiatric Review Technique found that the
claimant has mild restriction of activities of daily living, no
difficulties in maintaining social functioning, no difficulties in
maintaining concentration, persistence or pace, and no repeated
episodes of decompensation (Exhibit 2A). Thomas Yared, M.D.,
a State agency medical consultant, completed a Psychiatric
Review Technique affirming Dr. Conneran’ s earlier opinion that
the claimant's mental impairments are not severe (Exhibit 3A). I
assign significant weight to Drs. Conneran and Yared’s opinion
as they are well supported by the longitudinal medical record and
her testimony. The claimant did not mention any mental
limitations or symptoms at the hearing.

In May 2013, Sandra Prince-Embury, Ph.D., completed a
Psychiatric Report finding that the claimant had no limitation in
understanding and memory, sustained concentration and
persistence, social interaction, or adaptation due to anxiety or
depression (Exhibit 26F). I assign significant weight to Dr.
Prince-Embury’s opinion as it consistent with her lack of any
significant mental health treatment and her attributing reported
limitations to her physical conditions rather than any mental
condition.

4.      The claimant does not have an impairment or
        combination of impairments that meets or medically
        equals the severity of one of the listed impairments in
        20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
        404.1520(d), 404.1525 and 404.1526).

The claimant’s representative does not contend that a listing has
been met or equaled. Moreover, no treating or examining
physician has mentioned any findings equivalent in severity to
any listed impairment, nor are such findings indicated or
suggested by the medical evidence of record. Nevetheless, I have
carefully considered the specific requirements of the relevant
listings, specifically 1.02 and 1.04, and is satisfied that no listing is
met or equaled.

Particular attention was given to listing 1.02 for major
dysfunction of a joint. However, the specified criteria required of
the listing were not demonstrated by the available medical
evidence. Specifically, the listing requires gross anatomical


                                   4
               deformity and chronic joint pain and stiffness with signs of
               limitation of motion or other abnormal motion of the affected
               joint(s), and finding on appropriate medically acceptable imaging
               of joint space narrowing, bony destruction or ankylosis of the
               affected joint. The listing also requires involvement of one major
               peripheral joint resulting in inability to perform fine and gross
               movements effectively as defined in l.00B2c and/or inability to
               ambulate effectively as defined in l.00B2b. In this case, the
               evidence does not demonstrate that the claimant has the degree
               of difficulty in performing fine and gross movements as defined
               in 1.00B2c or the degree of difficulty in ambulating as defined in
               l.00B2b.

               The medical evidence does not establish the requisite evidence of
               nerve root compression, spinal arachnoiditis or lumbar spinal
               stenosis as required under listing 1.04. Moreover, there is no
               evidence that the claimant's back disorder has resulted in an inability
               to ambulate effectively, as defined in l.00(B)(2)(b).

               ....

                                           DECISION

               Based on the application for a period of disability and disability
               insurance benefits filed on April 8, 2013, the claimant is not
               disabled under sections 216(i) and 223(d) of the Social Security
               Act.

(Tr. 26-38.)

       The Appeals Council denied Babice’s request for review on July 28, 2016. (Tr. 7-10.)

Therefore, the ALJ decision became the final decision of the Commissioner, and on September 30,

2016, Babice brought this appeal. (ECF No. 1.)

II.    STANDARD OF REVIEW

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,




                                                 5
239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding questions of fact are

deemed conclusive on a reviewing court if supported by “substantial evidence in the record.” 42

U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). This Court must affirm an

ALJ’s decision if it is supported by substantial evidence. See 42 U.S.C. §§ 405(g), 1383(c)(3).

Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). To determine whether

an ALJ’s decision is supported by substantial evidence, this Court must review the evidence in its

totality. Daring v. Heckler, 727 F.2d 64, 70 (3d Cir. 1984). However, this Court may not “weigh

the evidence or substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992) (citation omitted). Accordingly, this Court may not set an ALJ’s

decision aside, “even if [it] would have decided the factual inquiry differently.” Hartranft v. Apfel,

181 F.3d 358, 360 (3d Cir. 1999) (citations omitted).

III.   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

       Under the Social Security Act, the Social Security Administration is authorized to pay

Social Security Insurance to “disabled” persons. 20 C.F.R. § 404.1520(a). A person is “disabled”

if he is unable to engage in “any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 20 C.F.R. §

404.1505(a). A person is unable to engage in substantial gainful activity when his physical or

mental impairments are of such severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind of

“substantial gainful work that exists in the national economy.” Id.




                                                  6
       Regulations promulgated under the Social Security Act establish a five-step process for

determining whether a claimant is disabled. 20 C.F.R. § 416 .920(a)(1). First, the ALJ determines

whether the claimant has shown that he or she is not currently engaged in “substantial gainful

activity.” Id. §§ 404.1520(b), 416.920(b); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987).

If a claimant is presently engaged in any form of substantial gainful activity, he or she is

automatically denied disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S.

at 140. Second, the ALJ determines whether the claimant has demonstrated a “severe impairment”

or “combination of impairments” that significantly limits his physical or mental ability to do basic

work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c); see Bowen, 482 U.S. at 146-47 n.5. Basic

work activities are defined as “the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §

404.1521(b). These activities include physical functions such as “walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying or handling.” Id. A claimant who does not have a severe

impairment is not considered disabled. Id. at § 404.1520(c); see Plummer v. Apfel, 186 F.3d 422,

428 (3d Cir. 1999).

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the

“Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or her

impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §§

404.1520(d), 416.920(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not

listed, the ALJ will consider in his or her decision the impairment that most closely satisfies those

listed for purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the




                                                  7
combination of impairments is equal to any listed impairment. Id. An impairment or combination

of impairments is basically equivalent to a listed impairment if there are medical findings equal in

severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §§

404.1520(e)-(f), 416.920(e)-(f); Bowen, 482 U.S. at 141. Step four involves three sub-steps:

               (1) the ALJ must make specific findings of fact as to the claimant’s
               [RFC]; (2) the ALJ must make findings of the physical and mental
               demands of the claimant’s past relevant work; and (3) the ALJ must
               compare the [RFC] to the past relevant work to determine whether
               claimant has the level of capability needed to perform the past
               relevant work.

Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 120 (3d Cir. 2000) (citations omitted). When

determining RFC, “[a]n ALJ may reject a treating physician’s opinion outright only on the basis

of contradictory medical evidence, but may afford a treating physician’s opinion more or less

weight depending upon the extent to which supporting explanations are provided.” Hoyman v.

Colvin, 606 F. App’x 678, 679-80 (3d Cir. 2015) (quoting Plummer, 186 F.3d at 429).

Unsupported diagnoses are not entitled to great weight. Jones v. Sullivan, 954 F.2d 125, 129 (3d

Cir. 1991). Moreover, an administrative law judge must provide the reason for providing more or

less weight to the evidence. See Fragnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

       The claimant is not disabled if his RFC allows him to perform his past relevant work. 20

C.F.R. § 416.920(a)(4)(iv). However, if the claimant’s RFC prevents him from doing so, an

administrative law judge proceeds to the fifth and final step of the process. Id. The final step

requires the administrative law judge to “show [that] there are other jobs existing in significant

numbers in the national economy which the claimant can perform, consistent with her medical



                                                  8
impairments, age, education, past work experience, and [RFC].” Plummer, 186 F.3d at 428. In

doing so, “[t]he ALJ must analyze the cumulative effect of all the claimant’s impairments in

determining whether she is capable of performing work and is not disabled.” Id. (citation omitted).

Notably, an administrative law judge typically seeks the assistance of a vocational expert at this

final step. Id. (citation omitted).

        The claimant bears the burden of proof for steps one, two, and four. Sykes v. Apfel, 228

F.3d 259, 263 (3d Cir. 2000). Neither side bears the burden of proof for step three “[b]ecause step

three involves a conclusive presumption based on the listings.” Id. at 263 n.2 (citing Bowen, 482

U.S. at 146-47 n.5). An administrative law judge bears the burden of proof for the fifth

step. See id. at 263.

IV.     DECISION

        A. Severe Mental Impairment

        Babice argues the ALJ did not make a proper finding at step two because her anxiety and

depression are considered “severe” impairments. (ECF No. 35 at 11.) She argues this

determination “tainted the findings at Steps 3 and 5.” (Id.) The Commissioner argues there is

substantial evidence in the record to support the ALJ’s finding that Babice did not have a severe

mental impairment. (ECF No. 37.)

        A claimant bears the burden of proving she has a severe impairment at step two of the

sequential process. Sykes, 228 F.3d at 263. An “impairment or combination of impairments” is not

severe if it does not “significantly limit[] your physical or mental ability to do basic work

activities.” 20 C.F.R. § 404.1520(c), 404.1522. “Basic work activities” include “the abilities and

aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1522(b). Examples include:

                (1) Physical functions such as walking, standing, sitting, lifting,
                    pushing, pulling, reaching, carrying, or handling;



                                                9
               (2) Capacities for seeing, hearing, and speaking;

               (3) Understanding, carrying out, and remembering simple
               instructions;

               (4) Use of judgment;

               (5) Responding appropriately to supervision, co-workers and usual
               work situations; and

               (6) Dealing with changes in a routine work setting.

Id. A mental impairment is generally considered nonsevere if the degree of functional limitation

in the following four functional areas is “none” or “mild”: “[u]nderstand, remember or apply

information; interact with others; concentrate, persist, or maintain pace; and adapt or manage

oneself.” 20 C.F.R. § 404a(c)(3), (d)(1).

       Here, the ALJ’s determination that Babice’s “medically determinable mental impairments

of depression and anxiety, considered singly and in combination, do not cause more than minimal

limitation in [her] ability to perform basic mental work activities and [is] therefore nonsevere,” is

supported by substantial evidence in the record. (Tr. 28.) The record supports the ALJ’s finding as

to the first functional area, with respect to activities of daily living. Indeed, Babice traveled with

her husband for three years, could prepare simple meals, launder clothes, and perform light

cleaning around the house. (Tr. 29, 290-92.) Most of Babice’s alleged limitations were limited by

physical, rather than mental issues. (Tr. 290-92.) With respect to her social functioning, she did

not have difficulty traveling, as she found physical therapy treatment centers in different states.

She shopped in stores, talked on the phone and texted with family and friends, and admitted getting

alone with authority figures. (Tr. 29, 60-62, 96-98, 290, 293-94.) As to the third function area,

concentration, persistence, or pace, Babice admitted she spends the day watching television and

reading. (Tr. 293-94.) She can pay bills, maintain a savings account, count change, and use a



                                                 10
checkbook. (Tr. 29, 293.) Further, she admitted she could pay attention “as long as [she] need[ed]

to,” and that she followed written and spoken instructions “very well.” (Tr. 29, 295.) As to episodes

of decompensation, Babice experienced no episodes of decompensations of an extended duration.

(Tr. 29.)

        In addition to the record supporting that Babice’s limitations of the four functional areas

was mild or none, Babice failed to mentation any mental impairments at the hearing. Further,

Babice’s opposition also lacks evidence to support her argument that her depression and anxiety

were severe. The opposition merely states she was prescribed medication for her disorders and that

a psychiatrist found her to have “anxiety and depression related to ongoing physical problems. She

was tearful and had trouble staying focused. Had anxiety attacks and is on meds.” (ECF No. 35 at

13.) This is insufficient to support a finding that her anxiety and depression was severe. Even

assuming it was sufficient, the ALJ’s decision was supported by substantial evidence in the record

therefore, this Court may not “weigh the evidence or substitute its conclusions for those of the

fact-finder.” Williams, 970 F.2d at 1182. This Court may not set an ALJ’s decision aside, “even if

[it] would have decided the factual inquiry differently.” Hartranft, 181 F.3d at 360. Lastly,

Babice’s own psychiatrist, Sandra Pric-Embury, Ph.D. opined she had no limitation in the ability

to perform work-related mental activities. (Tr. 957.)

        Because there is substantial evidence to support the ALJ’s findings that Babice’s mental

impairments were nonsevere, the Court finds no error at step two.

        B. Whether Impairments Equal the Criteria of a Listed Impairments

        Babice argues her seven severe medically determined impairments meet or equal the

listings at step three. (ECF No. 35 at 13.) She further argues “[a] decision must match the evidence

to the specific Listings requirements for both the individual and combined impairments. Without




                                                 11
the analysis there cannot be a meaningful review.” (Id. at 15.) The Commissioner argues “the ALJ

considered the evidence relevant to Listings 1.02 and 1.04, and substantial evidence demonstrates

that [Babice’s] impairments were not of listing-level severity.” (ECF No. 37 at 7.)

       The listings articulated in 20 C.F.R. Pt. 404, Subpt. P., App. 1, are descriptions of various

physical and mental illnesses and abnormalities, categorized by the body system they affect.

Sullivan v. Zebley, 493 U.S. 521, 529–30 (1990). All impairments are defined “in terms of several

specific medical signs, symptoms, or laboratory test results.” Id. at 530. “For a claimant to show

that his impairment matches a listing, it must meet all of the specified medical criteria. An

impairment that manifests only some of those criteria, no matter how severely, does not qualify.”

Id.; see Social Security Ruling (SSR) 83—19, Dep’t of Health & Human Servs. Rulings 90 (Jan.

1983) (“An impairment meets a listed condition . . . only when it manifests the specific findings

described in the set of medical criteria for that listed impairment.”); 20 C.F.R. § 416.926(a) (1989)

(noting that a claimant’s impairment is “equivalent” to a listed impairment “if the medical findings

are at least equal in severity and duration to the criteria of any listed impairment”). “A claimant

cannot qualify for benefits under the ‘equivalence’ step by showing that the overall functional

impact of his unlisted impairment or combination of impairments is as severe as that of a listed

impairment.” Sullivan, 493 U.S. at 531–32 (citing SSR 83–19, at 91–92 (“[I]t is incorrect to

consider whether the listing is equaled on the basis of an assessment of overall functional

impairment. . . . The functional consequences of the impairments . . . irrespective of their nature

or extent, cannot justify a determination of equivalence.”).

       The Third Circuit requires “the ALJ to set forth the reasons for [her] decision” for her

step-three analysis. Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000).

Conclusory statements have been found to be “beyond meaningful judicial review.” Cotter v.




                                                 12
Harris, 642 F.2d 700, 704–05 (3d Cir. 1981). In Burnett, the Third Circuit remanded the matter

because the ALJ made only conclusory statements without mentioning any specific listed

impairments or explaining his reasoning. Burnett, 220 F.3d at 119–20 (finding “although [Plaintiff]

has established that she suffered from a severe musculoskeletal [impairment], said impairment

failed to equal the level of severity of any disabling condition contained in Appendix 1, Subpart

of Social Security Regulations No. 4.”). In Torres v. Comm’r of Soc. Sec., 279 F. App’x 149, 152

(3d Cir. 2008), the court found “the ALJ failed at step three by failing to consider [Plaintiff’s]

impairments in combination when determining medical equivalence.” Further, the “ALJ failed to

combine [Plaintiff’s] many medical impairments and compare them to analogous Appendix 1

listings.” Id. The ALJ’s entire analysis consisted of one cursory paragraph stating:

               Regarding steps two and three, the evidence establishes the
               existence of a “severe” impairment involving left-eye blindness,
               diabetes, hepatitis C and cirrhosis, degenerative disc disease of the
               lumbar spine, bronchitis, and depression, but does not disclose any
               medical findings which meet or equal in severity the clinical criteria
               of any impairment listed in Appendix 1, Subpart P to Regulations
               No. 4.
Id.

       Here, the ALJ’s entire analysis consisted of three paragraphs, only one which directly

addressed the impairments and listed impairments, stating:

               The claimant’s representative does not contend that a listing has
               been met or equaled. Moreover, no treating or examining
               physician has mentioned any findings equivalent in severity to
               any listed impairment, nor are such findings indicated or
               suggested by the medical evidence of record. Nevetheless, I have
               carefully considered the specific requirements of the relevant
               listings, specifically 1.02 and 1.04, and is satisfied that no listing is
               met or equaled.

               Particular attention was given to listing 1.02 for major
               dysfunction of a joint. However, the specified criteria required of
               the listing were not demonstrated by the available medical
               evidence. Specifically, the listing requires gross anatomical



                                                  13
               deformity and chronic joint pain and stiffness with signs of
               limitation of motion or other abnormal motion of the affected
               joint(s), and finding on appropriate medically acceptable imaging
               of joint space narrowing, bony destruction or ankylosis of the
               affected joint. The listing also requires involvement of one major
               peripheral joint resulting in inability to perform fine and gross
               movements effectively as defined in l.00B2c and/or inability to
               ambulate effectively as defined in l.00B2b. In this case, the
               evidence does not demonstrate that the claimant has the degree
               of difficulty in performing fine and gross movements as defined
               in 1.00B2c or the degree of difficulty in ambulating as defined in
               l.00B2b.

               The medical evidence does not establish the requisite evidence of
               nerve root compression, spinal arachnoiditis or lumbar spinal
               stenosis as required under listing 1.04. Moreover, there is no
               evidence that the claimant's back disorder has resulted in an inability
               to ambulate effectively, as defined in l.00(B)(2)(b).

(Tr. 30 (emphasis added).) The ALJ’s step three analysis is unquestionably conclusory. She failed

to directly compare the seven severe medically determined impairments to any listing in 20 C.F.R.

Pt. 404, Subpt. P., App. 1. She also failed to explain why the impairments do not meet or equal the

Listings individually or in combination. Indeed, the ALJ never combined the impairments and

compared them to the listed impairments. The ALJ’s conclusory statements are “beyond

meaningful judicial review.” Cotter, 642 F.2d at 704–05. Because the Court has no way of

reviewing the ALJ’s step three ruling, the Commissioner’s final decision is VACATED, and the

case is REMANDED to the ALJ for a discussion of the evidence and an explanation of reasoning

supporting a determination that Babice’s severe impairments are not equivalent to a listed

impairment. On remand, the ALJ shall fully develop the record and articulate her findings at step

three, and provide an analysis articulating how the severe impairments in combination do not meet

or equal an Appendix 1 listing.

       Having decided to remand the case at step three, the Court has no obligation to reach

Babice’s other arguments at steps four and five. Vivaritas v. Comm’r of Soc. Sec., 264 F. App’x.



                                                 14
155, 156–57 (3d Cir. 2008) (“Inasmuch as further development of the record and the ALJ’s

decision based on that record may make consideration of steps four and five of the five-step

sequential evaluation procedure unnecessary, we do not reach [plaintiff’s] other challenges to the

ALJ’s decision.”).

V.     CONCLUSION

       For the reasons set forth above, the Court VACATES the Commissioner’s final

determination and REMANDS the matter for further proceedings consistent with this opinion.



Date: November 29, 2018                             /s/ Brian R. Martinotti
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE




                                               15
